﻿On behalf of my delegation and
on my own behalf, I should like at the outset to
congratulate Mr. Razali Ismail on his unanimous election to
the presidency of the fifty-first session of the General
Assembly, and to express my happiness at seeing a fellow
Asian, from Malaysia, with which my country enjoys the
best of relations, guiding our deliberations. I pledge to him
the full cooperation of my delegation. I wish also to thank
Mr. Diogo Freitas do Amaral for having guided the fiftieth
session of the General Assembly to a successful conclusion.
My profound appreciation and gratitude also go to
the Secretary-General, Mr. Boutros Boutros-Ghali, for his
tireless efforts in quest of a world of peace, progress,
justice and humanity.
The past five decades have seen the United Nations
striving to fulfil its Charter objectives. Yet peace and
prosperity — mankind’s highest dream — remain
unrealized. Conflicts, enormous cruelty, poverty, hunger
and, of late, population and environmental problems, have
been relentlessly on the rise. The United Nations, which
has limited resources at its disposal and is thus ill-
prepared to deal with such situations, has become the
target of increasing public criticism. The tendency to
focus on the Organization’s set-backs while ignoring its
record of real and substantive success threatens to
undermine the raison d’être of the United Nations.
Those formidable odds notwithstanding, the world
body has achieved a great deal of success in the field of
peace, democracy and human rights. It has many recent
achievements to its credit, in Namibia, Mozambique,
Cambodia, Haiti and El Salvador, to name but a few.
Thanks to the efforts of the United Nations, the hope for
stability and democracy has been a living reality in those
countries.
The presence of the United Nations Interim Force in
Lebanon, the United Nations Disengagement Observer
Force and the United Nations Truce Supervision
Organization continues to make a difference in the Middle
East. Similarly, the United Nations has exerted efforts to
keep and mediate peace in many countries of Asia,
Africa, Europe and Latin America through use of its good
offices and through peacekeeping operations. In spite of
perceived setbacks suffered by the Organization in some
peacekeeping operations, which were undermanned and
lacked clear-cut mandates, we must not forget the real
good that has been achieved through the prevention of
further genocides, the provision of massive humanitarian
relief and paving the way for political settlements.
A year ago, many world leaders gathered here to
commemorate the fiftieth anniversary of the United
Nations. With a deep sense of optimism, they took stock
of the past and present performance of the Organization,
as they also pondered the future course that it may have
to traverse. They reaffirmed their faith in the principles
and purposes of the United Nations Charter, renewed their
commitment to the world body and pledged their support
to enable the Organization to come to grips with new
realities and challenges. No doubt the fiftieth anniversary
14


underlined the need to reactivate the United Nations as the
centrepiece of international relations, thereby further
deepening our hopes in the world body.
Nepal takes comfort in the fact that the Dayton peace
process has provided the people of Bosnia and Herzegovina
with a chance to realize their long-cherished dream of a
peaceful homeland. The recently concluded elections, we
hope, will contribute to a lasting peace in the Balkans, and
we take this opportunity to extend our appreciation to all
who contributed to this election process. We are equally
happy to be part of this peace process through our
contribution of civilian police monitors to the International
Police Task Force and the United Nations Transitional
Administration for Eastern Slavonia, Baranja and Western
Sirmium, under the United Nations Mission in Bosnia and
Herzegovina. We hope that the next local elections will also
be held peacefully.
Last year in this Hall I said that the peace process in
the Middle East had become irreversible. That is still the
view of Nepal, but the recent aggravation of the situation,
involving heavy loss of lives and consequent negative
implications for peace, has given us deep concern. It is my
earnest hope that the recent Washington summit meeting
between Prime Minister Netanyahu and Chairman Arafat
will restore trust between the two sides and be instrumental
in the immediate resumption of serious negotiations within
the Middle East peace process.
More than any other country, the landlocked country
of Afghanistan has been a victim of the cold war, and the
Afghan people are still suffering from its far-reaching
consequences. We hope that peace prevails in that country.
Nepal, however, was deeply concerned at the flagrant
violation of the United Nations sanctuary.
We believe that United Nations peacekeeping
operations are indispensable in the maintenance of
international peace and security. Nepal has been a major
troop-contributing country to peacekeeping missions of the
United Nations. Over the years we have participated in
various peacekeeping operations with a total of 30,000
troops and hundreds of civilian police. Our commitment to
United Nations peace initiatives continues undiminished.
Nepal supports ongoing efforts for the establishment
of a rapidly deployable Headquarters team in the
Department of Peacekeeping Operations of the United
Nations Secretariat, within the framework of a system of
stand-by arrangements to enhance the rapid response
capabilities of the United Nations — a system to which
Nepal has made a stand-by commitment to provide up to
2,000 troops and 200 police monitors. Work on such a
Headquarters team should proceed in a transparent
manner and involve all interested Member States,
particularly troop-contributing nations. We believe that it
should be composed of staff recruited by the United
Nations.
The United Nations is unfortunately beset with a
chronic financial crisis, which has seriously impaired the
Organization’s ability to perform well. Despite the year-
long meetings of the High-level Open-ended Working
Group on the Financial Situation of the United Nations,
the financial health of the Organization is still precarious,
and cross-funding of the regular budget from the
peacekeeping account is becoming almost the rule rather
than the exception. The continuation of such practice,
which invariably results in late reimbursements to the
troop-contributing countries, is detrimental to the rapid
deployment capability expected of the United Nations.
The capacity of the United Nations to plan and execute
peacekeeping missions will be greatly undermined if the
present financial crisis persists. Without a secure financial
base, the international community cannot expect the
United Nations to play the role demanded of it in the
maintenance of international peace and security.
Modern peacekeeping missions, involving complex
intra-State conflicts combined with massive humanitarian
relief operations, expose peacekeepers to an
unprecedented level of danger. It is therefore only fitting
that those brave harbingers of peace who are put in
harm’s way be treated on an equal footing by the United
Nations. We hope that a just system of death and
disability compensation, as mandated by the fiftieth
session of the General Assembly, will be established
soon.
For Nepal, the recent adoption by the General
Assembly of the Comprehensive Nuclear-Test-Ban Treaty
is a landmark in the history of nuclear non-proliferation
and arms control. We hope that it is the culmination of
our efforts to ban nuclear testing once and for all. We
believe that the conclusion of the Comprehensive
Nuclear-Test-Ban Treaty brings us a step closer to our
dream of a nuclear-weapon-free world. It is precisely for
that reason that Nepal supported the Treaty, to which I
put my signature yesterday on behalf of my country.
The Comprehensive Nuclear-Test-Ban Treaty is only
a partial fulfilment of our Treaty commitment to pursue
in good faith the goal of the total elimination of nuclear
15


weapons. With the adoption of the Treaty, it has become
more urgent than ever that we seriously consider other
priority issues of nuclear disarmament in a practicable,
time-bound framework. In this regard, Nepal wishes to
underline its support for the programme of action recently
put forward by 28 non-aligned and neutral countries for the
elimination of nuclear weapons through a phased
programme.
In recent times, substantial progress has been made in
the creation and expansion of nuclear-weapon-free zones.
The Treaty of Bangkok and the Treaty of Pelindaba have
established South-East Asia and the continent of Africa,
respectively, as nuclear-weapon-free zones. Indeed, these
are steps, in the best tradition of the Treaties of Tlatelolco
and Rarotonga, that could contribute greatly to the cause of
nuclear disarmament and the global nuclear non-
proliferation regime. We earnestly hope that efforts will be
intensified in the Middle East and in our own region of
South Asia so that the goal of nuclear-weapon-free zones
becomes a reality in those regions as well.
We are of the view that our efforts towards the goal
of total nuclear disarmament must be matched by efforts to
achieve the non-proliferation of other weapons of mass
destruction. We therefore fully support measures aimed at
imposing a total ban on chemical, biological and other
inhumane weapons, including the production, sale and
export of anti-personnel landmines. In this regard, I am
glad to say that Nepal is now at the final stage of
completing the necessary constitutional process in order to
ratify the chemical weapons Convention, which we have
already signed.
As host to the United Nations Regional Centre for
Peace and Disarmament in Asia and the Pacific, my
delegation wishes to emphasize the need for institutional
arrangements for the strengthening of the World
Disarmament Campaign. The Kathmandu Centre has
contributed to international, regional and subregional
dialogue aimed at transparency and confidence-building in
the areas of disarmament and security.
In his annual report on the work of the United
Nations, the Secretary-General notes that the past year
witnessed a determined effort by the international
community to take action to end the scourge of terrorism.
I would like to reaffirm the commitment of Nepal to the
Declaration on Measures to Eliminate International
Terrorism adopted by the General Assembly two years ago.
The reform of the Security Council is considered
necessary to make that crucial organ of the United
Nations more reflective of contemporary realities. We
agree that any expansion of the Security Council must
accommodate the interests and concerns of the bulk of the
total membership, to redress the existing imbalance and
anomalous representation. Any agreed formula for
expansion, in our view, must take into account the issue
of equitable global representativity. The selection of the
members of an expanded Security Council should be
guided by the contribution of Member States to the
maintenance of international peace and security.
Having said that, I want to emphasize that since the
Security Council is the principal instrument of the
international community in the area of collective security,
no expansion or reform should diminish in any way its
capacity for prompt and effective action to maintain
international peace and security.
The establishment of the World Trade Organization
(WTO) following the conclusion of the Uruguay Round
has made it clear that no country can ignore the
globalization process, which is gaining tremendous
momentum. At the same time, the acceleration of this
process of global economic integration has failed to
narrow the gap between the developed and the developing
countries. The economic situation of many countries of
Africa and the least developed countries is further
deteriorating, and those countries are being marginalized
because of unfavourable conditions prevailing in the
global market in the trade of their exportable products.
Furthermore, those countries lack national capacity in
terms of technology and product development capability
and also face various tariff and non-tariff barriers to their
exports abroad.
The situation of the landlocked developing countries
among the least developed countries is further exacerbated
by the high costs associated with the production and
transportation of their exportable commodities and their
difficulty in maintaining the tight delivery schedules
demanded by the global market. Without direct access to
the sea and given the absence of a significant market base
within their boundaries, those landlocked countries cannot
offer any of the comparative advantages so essential to
attracting foreign investment. Additional financial
resources and the transfer of appropriate technology,
accompanied by concrete measures to offset those built-in
handicaps, are the bare minimum requirements. We
expect that the WTO ministerial meeting at Singapore
will take this reality into account and ensure that the
16


products of the least developed countries are given free and
unrestricted access to world markets in order to facilitate
the integration of those countries into the liberalizing and
globalizing world economy.
It is with great distress that the developing countries,
and in particular the least developed countries, witness the
steep decline in the resources of United Nations operational
activities for development. The least developed countries
need the enhanced support of those agencies more than
ever, since most of them have embarked on far-reaching
reforms. In the absence of the flows of direct foreign
investment now available to many developing countries, the
least developed countries that lack basic physical
infrastructure and material resources have nowhere else to
turn. The efforts of the organs of the United Nations system
engaged in providing technical and advisory assistance to
the least developed countries, particularly the United
Nations Conference on Trade and Development
(UNCTAD), need to be supplemented adequately by the
Bretton Woods institutions and regional financial
institutions to arrest and reverse the declining economic and
social situation of the least developed countries.
The solidarity of the support received from the
representatives of the Non-Aligned Movement and the
Group of 77 during the recently concluded ministerial
meeting of least developed countries is an expression of
understanding and an acknowledgment of the responsibility
of the international community to the least developed
countries. We are confident that the emphasis given by the
leaders of the Group of Seven at the Lyon Summit on the
need to assist the least developed countries and to integrate
them in the global economy will be backed by concrete
actions.
South-South cooperation is another important
component of international economic cooperation that
should be further explored and promoted. The Government
of Costa Rica deserves our appreciation for its generous
offer to host a South-South conference on finance, trade
and investment in January next year.
In recent years we have witnessed a decline in the
economic conditions of more and more people, especially
those from the developing countries, who now comprise a
population of 1.3 billion people living in poverty. The
Declaration of the year 1996 as the International Year for
the Eradication of Poverty and the Declaration of the first
United Nations Decade for the Eradication of Poverty,
beginning in 1997, must be taken seriously if poverty is to
be eradicated with renewed vigour and dedication. The
eradication of poverty must be a priority agenda for all
multilateral development institutions.
In this regard, we express our appreciation to the
Secretary-General for his initiative to establish, through
the Administrative Committee on Coordination, inter-
agency task forces to oversee coherent implementation by
the United Nations system of various cross-sectoral issues
covered in recent major international conferences. It is
heartening to note that one of the task forces, which is on
the creation of an enabling environment, is chaired by the
World Bank. We look forward to the reports of the task
forces, which are expected in April 1997.
We are confident that the special session of the
General Assembly on the Rio Declaration to be held in
June of next year will be successful in achieving the
objective of acquiring new and additional resources to
implement Agenda 21. We urge the developed countries
to honour the commitments they have made at major
international conferences, including those at Rio, Cairo,
Copenhagen, Beijing and Istanbul. We are deeply
concerned at the declining level of official development
assistance to developing countries, in particular the least
developed countries.
We are happy to see that the Framework Convention
on Climate Change has entered into force and is being
implemented effectively. We are at the same time
concerned about the Convention on Biological Diversity,
which has not been ratified by many countries. I am
especially pleased to say that the Parliament of Nepal has
already ratified the International Convention to Combat
Desertification.
We are firmly committed to the Charter obligation
to promote and protect fundamental human rights for all,
without distinction as to race, sex, language or religion.
My delegation is closely following the negotiations that
are taking place in the Third Committee working group
established to oversee the recommendations of the Vienna
Declaration and Programme of Action.
The Fourth World Conference on Women was a
landmark in reaffirming the equal rights of women, and
focused our attention on the important aspect of the equal
participation of men and women in development
activities. We in Nepal are serious about implementing
the outcome of that Conference, with the creation,
initially, of a separate Ministry of Women and Social
Welfare.
17


Political strife, ethnic conflicts and the denial of basic
human rights in many parts of the world have resulted in an
influx of a large number of refugees, mostly women and
children. We express our appreciation to the High
Commissioner for Refugees for her untiring and continued
efforts to take care of refugees around the world, despite
the limited resources at her disposal. The Office of the
United Nations High Commissioner for Refugees (UNHCR)
deserves our special praise for providing
necessary food and other services to some 100,000
refugees in the camps in eastern Nepal. His Majesty’s
Government of Nepal upholds the right of every refugee
to return to his or her homeland safely and with dignity.
The Government will make every effort to solve the
problem of refugees from Bhutan through mutual
discussion and understanding.
As a critical part of our broad policy of peace,
cooperation and friendship with all countries of the world
on the basis of the Charter of the United Nations and the
principle of non-alignment, Nepal is pursuing a policy of
promoting regional cooperation and understanding under
the umbrella of the South Asian Association for Regional
Cooperation (SAARC). We celebrated the tenth
anniversary of the Association last year. The seven
countries of the Association are engaged in various areas
of cooperation, including the suppression of terrorism and
drug abuse, environmental preservation, poverty
alleviation and the promotion of regional trade. It is a fact
that SAARC is far behind other similar regional
cooperation arrangements, but the countries of the
Association, particularly Nepal, are persevering in their
determination to develop both the habit and concrete
measures of cooperation, understanding and peace among
the South Asian partners.